
	

115 HR 5603 RH: Access to Telehealth Services for Substance Use Disorders Act
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 579
		115th CONGRESS2d Session
		H. R. 5603
		[Report No. 115–745, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2018
			Ms. Matsui (for herself and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		June 12, 2018Additional sponsors: Mr. Johnson of Ohio, Mrs. Blackburn,  Mr. Griffith, Mr. Thompson of California, Mr. Walden, Mr. Mitchell, and Mr. Bost
			June 12, 2018
			Reported from the Committee on Energy and Commerce with amendments
			Strike out all after the enacting clause and insert the part printed in italic
		
		June 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on April 24, 2018
			
		
		A BILL
		To amend title XVIII of the Social Security Act to provide the Secretary of Health and Human
			 Services authority to waive certain Medicare telehealth requirements in
			 the case of certain treatment of an opioid use disorder or co-occurring
			 mental health disorder.
	
	
 1.Short titleThis Act may be cited as the Access to Telehealth Services for Substance Use Disorders Act. 2.Authority not to apply certain Medicare telehealth requirements in the case of certain treatment of a substance use disorder or co-occurring mental health disorderSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—
 (1)in paragraph (2)(B)(i), by inserting and paragraph (7)(E) after Subject to clause (ii); and (2)by adding at the end the following new paragraphs:
				
					(7)Authority not to apply certain requirements in the case of certain treatment of substance use
			 disorder or co-occurring mental health disorder
 (A)In generalFor purposes of payment under this subsection, in the case of telehealth services described in subparagraph (C) furnished on or after January 1, 2020, to an eligible beneficiary (as defined in subparagraph (F)) for the treatment of a substance use disorder or a mental health disorder that is co-occurring with a substance use disorder, the Secretary is authorized to, through rulemaking, not apply any of the requirements described in subparagraph (B).
 (B)Requirements describedFor purposes of this paragraph, the requirements described in this subparagraph are any of the following:
 (i)Qualifications for an originating site under paragraph (4)(C)(ii). (ii)Geographic limitations under paragraph (4)(C)(i).
 (C)Telehealth services describedFor purposes of this paragraph, the telehealth services described in this subparagraph are services that are both telehealth services and identified by the Secretary, through rulemaking, as services that are the most commonly furnished (as defined by the Secretary) under this part to individuals diagnosed with a substance use disorder or a mental health disorder that is co-occurring with a substance use disorder.
 (D)ClarificationNothing in this paragraph shall be construed as limiting or otherwise affecting the authority of the Secretary to limit or eliminate the non-application pursuant to this paragraph of any of the requirements under subparagraph (B).
 (E)Treatment of originating site facility feeNo facility fee shall be paid under paragraph (2)(B) to an originating site with respect to a telehealth service described in subparagraph (B) for which payment is made under this subsection by reason of the non-application of a requirement described in subparagraph (B) pursuant to this paragraph if payment for such service would not otherwise be permitted under this subsection if such requirement were applied.
 (F)Eligible beneficiary definedFor purposes of this paragraph, the term eligible beneficiary means an individual who— (i)is entitled to, or enrolled for, benefits under part A and enrolled for benefits under this part;
 (ii)has a diagnosis for a substance use disorder; and (iii)meets such other criteria as the Secretary determines appropriate.
 (G)ReportNot later than 5 years after the date of the enactment of this paragraph, the Secretary shall submit to Congress a report on the impact of any non-application under this paragraph of any of the requirements described in subparagraph (B) on
 (i)the utilization of health care services related to substance use disorder, such as behavioral health services and emergency department visits; and
 (ii)health outcomes related to substance use disorder, such as substance use overdose deaths. (H)FundingFor purposes of carrying out this paragraph, in addition to funds otherwise available, the Secretary shall provide for the transfer, from the Federal Supplementary Medical Insurance Trust Fund under section 1841, of $3,000,000 to the Centers for Medicare & Medicaid Services Program Management Account to remain available until expended.
 (8)Rule of constructionNothing in this subsection may be construed as waiving requirements under this title to comply with applicable State law, including State licensure requirements..
			Amend the title so as to read: A bill to amend title XVIII of the Social Security Act to provide the Secretary of Health and Human
			 Services authority not to apply certain Medicare telehealth requirements
			 in the case of certain treatment of a substance use disorder or
			 co-occurring mental health disorder..
	
		June 12, 2018
		Reported from the Committee on Energy and Commerce with amendmentsJune 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
